Citation Nr: 1711285	
Decision Date: 04/07/17    Archive Date: 04/19/17

DOCKET NO.  09-34 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for vertigo, to include as secondary to service-connected bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Ford, Associate Counsel


INTRODUCTION

The Veteran served in the United States Army from November 1965 to November 1968, and the United States Air Force from July 1983 to October 1983.

This issue arises to the Board of Veterans' Appeals (Board) on appeal of a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which denied the Veteran's claim of entitlement to service connection for vertigo.  The Board previously remanded this issue in October 2014 for further development.

The Board notes that in August 2009, the Veteran withdrew his request for a hearing.

The Board also notes that as of May 2015, the Veteran's representation has changed from Texas Veterans Commission to Disabled American Veterans.


FINDING OF FACT

The Veteran's vertigo was not present until more than one year following his separation from service, and was not etiologically related to his active service or to his service-connected bilateral hearing loss.


CONCLUSION OF LAW

The criteria for entitlement to service connection for vertigo has not been met. 38 U.S.C.A. §§ 1110, 5102, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VETERANS CLAIMS ASSISTANCE ACT OF 2000 (VCAA)

The Board finds that no further notice or development action is necessary in order to satisfy VA's duties to the Veteran under the VCAA.  Under 38 U.S.C.A. § 5102, 5103A and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide. 

The VA's duty to notify was satisfied by letter on April 2008 and July 2012.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA has satisfied its duty pursuant to 38 U.S.C.A § 5103A (West 2014) and 38 C.F.R. § 3.159 (c) (2016) to assist the Veteran.  Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim.  The VA has fulfilled its duty obtain all government records and assist the Veteran in identifying and obtaining all relevant records to support this claim.  The RO associated the VA treatment records, service treatment records, treatment records from the Veteran's correctional facility, and VA examination reports with the claims file.

In further fulfilling the duty to assist, the Veteran was afforded a VA examination in connection with his claim in January 2009.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). (holding that once VA undertakes to provide a medical examination or opinion, it must ensure that the examination or opinion is adequate).  The Board notes that medical opinions are regarded as more probative when they include clear conclusions and supporting data with a reasoned analysis connecting the data and the conclusions.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Moreover, the examiner should clearly and rationally consider all procurable and assembled evidence in arriving at a conclusion.  Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).  The Board found that the January 2009 was not adequate in adjudicating the Veteran's claim.  The Board remanded for a medical opinion in October 2014.  In January 2015, the Veteran was afforded another VA examination.  The VA examiner was asked to opine on both direct and secondary service connection theories.  The examiner offered definitive conclusions based in rationale that considered relevant materials including the file record and Ear Nose and Throat medical literature regarding the etiology of vertigo.  In an April 2016 addendum opinion, a VA examiner reviewed the Veteran's file, including the Veteran's service treatment records, private medical records, and prior VA examination.  The examiner gave a conclusive opinion regarding the Veteran's claimed disability with a detailed analysis of the bases for the opinion reached.  These examinations have been found to be adequate, and thus, have met the requirements to satisfy the duty to assist.

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the issue on appeal.


II.  SERVICE CONNECTION

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby. 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2016).  Service connection may be established for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).

Generally, to prevail on a claim of service connection on the merits, there must be competent evidence of (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence or other competent evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999); Jandreau v. Nicholson, 492 F.3d at 1372. 

Service connection may also be established on a secondary basis for a disability which is "proximately due to or the result of a service-connected disease or injury."  38 C.F.R. § 3.310(a) (2016).  Establishing service connection on a secondary basis requires evidence sufficient to show the following: (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(b) (2016).

The Veteran contends that his vertigo is the result of his hearing loss due to his Army duty occupation as a tank gunner and his proximity to a 105 millimeter gun.  He also contends that his proximity to noise from fighter aircraft during his service in the Air Force resulted in his hearing loss and vertigo.  The Board finds that noise exposure is consistent with the Veteran's military occupational specialty as armor crewman.  While the Veteran's military duties show that he was likely exposed to noise in service, in order to establish service connection, there still needs to be a medical nexus linking his current disability to the in-service noise exposure.

The Veteran's correctional facility medical treatment records indicate the Veteran experienced symptoms, including dizziness and nausea, in 2005, and continued over several years.  In 2006, the medical record indicates a diagnosis of vertigo.  The Veteran's medical records confirm that the Veteran received treatment for vertigo going forward.  While these records are informative on the history and the diagnosis of the Veteran's vertigo, these medical treatment records do not offer an opinion on the cause, proximate cause or possible aggravation of this disability based in detailed rationale.

The Veteran was afforded a VA examination in January 2009.  The examiner determined that, though the Veteran has vertigo, it unlikely that the vertigo was related to the Veteran's time in the military.  While the examiner gave a definitive decision, the opinion lacked adequate reasons and bases for reaching this conclusion.  Moreover, the opinion did not address the secondary service connection theory offered by the Veteran.  For these reasons, the Board finds the January 2009 VA opinion to be of low probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).

An October 2014 Board remand requested another VA medical opinion regarding the etiology and nature of the Veteran's vertigo.  In January 2015, the Veteran was afforded a second VA examination.  The examiner determined that, while the Veteran's bilateral hearing loss was more likely than not connected to the Veteran's service, the Veteran's vertigo was less likely than not to be connected to his service.  The examiner stated that there was no onset of vertigo to service due to a more than twenty years gap.  He indicated that the onset of vertigo was 2005, and therefore, no continuity or chronicity criteria was met.  The examiner also concluded that the Veteran's vertigo was not proximately caused by the Veteran's hearing loss.  The examiner stated that the two conditions are not medically related.  The examiner went on to state that the medical literature does not support a medical relationship.  He also asserted that the vertigo appeared to be idiopathic or post head trauma related.  Moreover, the examiner concluded that the Veteran's vertigo was not at least as likely as not aggravated by the Veteran's hearing loss because of the lack of relationship between the two disabilities in standard Ear Nose and Throat text and a lack of chronicity in the audiograms and the Veteran's file.  Based on this rationale, the examiner determined that it was less likely than not that the Veteran's vertigo was aggravated by, proximately due to, or the result of the Veteran's hearing loss.  Based on the examiner's use of medical literature, the review of the Veteran's file as well as the detailed rationale and bases for the conclusions reached regarding a lack of relationship between the Veteran's vertigo and the Veteran's service, the Board finds this examination highly probative in nature.

In January 2015, the RO granted service connection for bilateral hearing loss, the claimed primary service-connected disability, while continuing a denial of vertigo.  Following a review of the Veteran's file, including private medical records, the Veteran's service records and previous opinions, a VA examiner gave an addendum opinion in April 2016.  The examiner opined that the Veteran's vertigo is less likely than not due to, as a result of, or permanently aggravated by his service-connected hearing loss.  In a detailed explanation, the examiner stated that physiologically, hearing loss cannot cause vertigo.  The examiner explained that the vestibular apparatus (vestibule and semicircular canals) responsible for balance and the auditory apparatus (cochlea) are anatomically separate.  The examiner went on to state that the physical damage inflicted to the hair cells by acoustic noise does not inflict damage on the vestibular, or balance, structures in the vestibule or semi-circular canals.  The vestibular apparatus is a good distance away from the cochlea, and therefore, not apt to be affected by the physical transfer of that noise energy.  In looking at this case, the examiner found that the symptoms are not related to either the individual vestibular or auditory apparatuses, but instead an effect on each by a totally separate disease process that causes changes in their shared environment.  With this in mind, and the essential anatomic and physiologic isolation of the auditory and vestibular apparatuses, the examiner concluded that the Veteran's vertigo is less likely than not due to, as a result of, or permanently aggravated by his service-connected hearing loss.  Because of the examiner's expertise, the definitive nature of the conclusion reached, and the detailed rationale given in reaching his conclusion, the Board finds this medical opinion to be of high probative value. 

As to direct service connection, a review of the Veteran's service treatment reports does not reflect any complaints, findings, or treatment for vertigo.  Moreover, the Veteran's record indicated that symptoms of vertigo did not appear until 2005, more than twenty years after the Veteran's separation from military service.  While there is a current diagnosis, such a long interval of time between service separation and the earliest documentation of the disease is, of itself, a factor weighing against a finding of service connection.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Moreover, the January 2015 VA examination found that it is less likely than not that the Veteran's vertigo is service-related.  Therefore, based on the probative record of evidence, the Board finds that service connection for vertigo on a direct basis is not warranted.

As to secondary service connection, the probative evidence of record greatly weighs against granting service connection for vertigo as secondary to the Veteran's service-connected bilateral hearing loss.  Both the January 2015 and April 2016 medical opinions confirm that hearing loss is not related to vertigo.  The Board finds these opinions to be very persuasive.  As stated in the January 2015 opinion, hearing loss and vertigo are not medically related.  The medical literature does not support such a relationship.  The April 2016 opinion goes further to confirm this, stating that physiologically, hearing loss cannot cause vertigo.  Accordingly, the Board finds that because the most probative evidence of record shows that vertigo was not the result of or aggravated by the Veteran's service-connected hearing loss, secondary service connection is not warranted.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.310.

The Board has considered the Veteran's lay statements regarding his symptoms.  While the Board is sympathetic to the Veteran's disability, the probative evidence of record outweighs these lay statements.  The Veteran, as a lay person, is competent to describe physical symptoms and to report that he has received a medical diagnosis.  However, he is not competent to diagnose his symptoms or attribute them to military service or service-connected disabilities.  Whether the Veteran currently has vertigo and whether the disorder relates to service is a medically complex determination that cannot be based on lay observation alone.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77, (Fed. Cir. 2007); see also Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  Instead, the determination must be made by a medical professional with appropriate expertise. Id.  Thus, in so far as the Veteran's statements indicate that his current vertigo relates to his service or a service-connected disability, they are outweighed by the VA examiners' findings that the Veteran's vertigo was not etiologically related to his active service or to his service-connected bilateral hearing loss.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994). 

The Board notes that the Veteran's vertigo is an organic disease of the nervous system, and as such, is considered to be a disease for which presumptive service connection could potentially be warranted under 38 C.F.R. § 3.309(a).  However, the competent evidence of record does not show that his vertigo manifested to a compensable degree within one year after discharge from service.  Indeed, the competent evidence of record indicates that the Veteran was first diagnosed with vertigo in 2006, which is approximately 20 years after the Veteran's period of service.  Therefore, service connection for vertigo on a presumptive basis under 38 C.F.R. § 3.309(a) is not warranted. 

The Board also notes that since the Veteran's vertigo is a condition recognized as chronic under 38 C.F.R. §  3.309(a), service connection based on a continuity of symptomatology can potentially be warranted under 38 C.F.R. § 3.303(b) (2016).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The objective evidence of record does not show that the Veteran has continuously had vertigo since discharge from service, as he was not diagnosed with vertigo until 2006, approximately 20 years after his period of service.  Therefore, the Board finds that service connection for a vertigo disability based on a theory of continuity of symptomatology is not warranted.

In weighing the complete evidence of record, the Board finds that the competent and probative evidence of record does not establish a nexus between the current disability and the in-service incident, nor does it establish that it is a proximate cause of or aggravated by a service-connected disability.  Therefore, all the elements for direct and secondary service connection have not been met.  Thus, service connection for vertigo has not been granted.

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 C.F.R. § 3.102 (2016), Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Service connection for vertigo, to include as secondary to service-connected bilateral hearing loss disability, is denied.



____________________________________________
JENNIFER HWA 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


